People v Mair (2014 NY Slip Op 05448)
People v Mair
2014 NY Slip Op 05448
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
PLUMMER E. LOTT
ROBERT J. MILLER, JJ.


2012-06832
 (Ind. No. 126/12)

[*1]The People of the State of New York, respondent, 
vLeonardo Mair, appellant.
Lynn W. L. Fahey, New York, N.Y., for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Jeanette Lifschitz, and Tina Grillo of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Chin-Brandt, J.), imposed February 2, 2012, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265) and thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, DICKERSON, LOTT and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court